Citation Nr: 0211705	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-20 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for actinic cheilitis and 
squamous cell carcinoma of the lip due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in October 1999.  He repeated his request 
for a Travel Board hearing with a submission dated in 
September 2001.  The veteran later withdrew this request in 
writing in April 2002.  Accordingly, his request for a 
hearing is found to be withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of participation in atmospheric nuclear testing while on 
active duty in the military.

2.  The veteran has a radiogenic disease.

3.  The veteran's actinic cheilitis and squamous cell 
carcinoma of the lip are related to his military service.


CONCLUSION OF LAW

Actinic cheilitis and squamous cell carcinoma of the lip are 
the result of disease incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty with the United States 
Marine Corps from January 1952 to January 1955.  Excerpts of 
the veteran's service personnel records show that he served 
aboard the USS Curtiss (AV-4) from July 1952 to January 1953 
and from December 1953 to October 1954.

A review of the veteran's service medical records (SMRs) is 
negative for any indication of treatment for cheilitis or 
evaluation for any type of problems associated with the lips.  
There is no notation of any medical problem related to 
exposure to ionizing radiation.

The veteran submitted his current, and only, claim for 
disability compensation benefits in October 1997.  He sought 
entitlement to service connection for actinic cheilitis and 
actinic dermatitis (later identified as squamous cell 
carcinoma of the lip) as a result of his exposure to 
radiation from atomic bomb explosions during service.

The veteran submitted statements from two private physicians 
in support of his claim.  The first statement, from T. W. 
Kupferer, D.O., a family medicine practitioner and dated in 
December 1997, noted that the veteran had been under his care 
since 1985.  The veteran had been followed for approximately 
the last eight to nine years for a localized area of 
inflammation to the lower lip in the midline.  Dr. Kupferer 
reported that the veteran had been treated on several 
occasions for a recurring lesion on his lip.  Dr. Kupferer 
noted that the veteran had been referred to D. G. Sessions, 
M.D., for further treatment and that Dr. Sessions performed 
an excision of a lesion from the veteran's lip that was shown 
to be positive for superficial invasive squamous cell 
carcinoma.  Dr. Kupferer reported the veteran's exposure to 
radiation in service, as related by the veteran, and said 
that he was concerned that the veteran was at increased risk 
for developing head and neck cancer as a result of his 
exposure to ionizing radiation.

The second statement was from Dr. Sessions, a professor of 
otolaryngology at a local university and dated in December 
1997.  Dr. Sessions reported that he first treated the 
veteran in July 1997.  The veteran related having a sore on 
his central lower lip since 1989.  Dr. Sessions noted that 
the veteran was diagnosed with actinic cheilitis as a result 
of a biopsy in September 1996.  Dr. Sessions treated the 
veteran in September 1997 and excised a lesion.  A biopsy of 
the lesion showed that it was positive for squamous cell 
carcinoma.  Dr. Sessions did not, at that time, provide an 
opinion as to a nexus between the veteran's exposure to 
radiation and the squamous cell carcinoma.  He included a 
copy of an October 1997 biopsy report, which found that the 
veteran's lesion was positive for superficially invasive 
squamous cell carcinoma.

In October 1998 the RO wrote to the veteran and requested 
that he provide detailed information regarding his alleged 
exposure to ionizing radiation.  The veteran responded in May 
1999 that he was aboard the Curtiss and participated in 
several atomic operations in the South Pacific in 1952 and 
1954, respectively.  The veteran said that he was part of a 
group of Marines that were mustered on the fantail of the 
ship and made to face one of the explosions.  

The veteran submitted his substantive appeal in October 1999.  
He referenced the December 1997 statement from Dr. Sessions 
as well as a second statement from Dr. Sessions that was 
dated in May 1998, although not of record at that time.  The 
veteran included a third statement from Dr. Sessions, dated 
in October 1999, as an attachment.

In the October 1999 statement Dr. Sessions recited the 
veteran's history of the lesion on his lower lip and the 
subsequent diagnosis of squamous cell carcinoma.  Dr. 
Sessions reported that the veteran was still at risk for 
recurrence in the local area and that the veteran's lower lip 
was slightly enlarged with hyperkeratosis when he was last 
seen in September 1999.  Dr. Sessions added that, because of 
the veteran's 10-year history of actinic cheilitis and 
squamous cell carcinoma, this made him "support strongly" 
that there was a causal effect between the veteran's 
radiation exposure in service and the continuing problem with 
cancer of the lip.

The RO solicited a medical opinion from the Westside VA 
medical center (VAMC) in November 1999.  The request noted 
the veteran's exposure to ionizing radiation in service and 
the subsequent development of actinic cheilitis and squamous 
cell carcinoma of the lip.  The request also noted Dr. 
Sessions statement of a causal effect between the radiation 
exposure and the veteran's cancer of the lip.  Finally, the 
request asked for an opinion as to whether it was at least as 
likely as not that the veteran's skin problems were directly 
due to the radiation exposure in service.

A medical opinion from the Westside VAMC was provided in 
December 1999.  He was signed by the Chief of Staff and 
indicated that the chief of oncology participated in 
rendering the opinion.  The opinion noted that the veteran's 
cancer was on his lower lip and was recurrent.  Further, 
cancer of the lower lip was most often caused by damaging 
rays from above, such as radiation from repeated sun 
exposure.  Radiation from an atomic bomb would be expected to 
cause damage to many other parts of the face and body as 
well.  The opinion concluded that, although the veteran's 
cancer was solely found on his lower lip, which suggested 
radiation exposure from above, it was possible that radiation 
from a bomb blast could cause the type of lesion found on the 
veteran's lip.  Also, the fact that the veteran's cancer was 
recurrent strengthened the possibility that a serious 
radiation exposure, somewhat stronger than sun radiation, 
"may have been the causative agent.  The opinion concluded 
that it was at least as likely as not that the veteran's 
squamous cell carcinoma of the lower lip and actinic 
cheilitis were directly due to the radiation exposure from a 
bomb blast in service.

In December 1999 the RO wrote to the Defense Threat Reduction 
Agency (DTRA) to obtain evidence regarding the veteran's 
exposure to ionizing radiation.  At the same time the RO 
wrote to the veteran and requested that he provide a record 
of his pre- and post-service radiation exposure, along with a 
family history of members of his family that had been 
diagnosed with cancer.

The veteran responded that same month.  He said that he had 
no exposure to radiation prior to service and that his first 
exposure consisted of dental x-rays in service.  His post-
service exposure consisted of additional dental x-rays and 
some chest x-rays.  He said that he began smoking in service 
and still smoked approximately 5-8 cigarettes per day.  His 
chemical exposure consisted mostly of exposure to household 
chemicals although he did have a job for 10 years where he 
handled heavy equipment loading and manufacturing anhydrous 
ammonia.  He reported that no member of his family had 
cancer.  

The DTRA provided a response to the RO's request in June 
2000.  The report noted that the veteran was present at 
Operation IVY and Operation CASTLE atmospheric nuclear test 
series conducted during 1952 and 1954, respectively.  The 
veteran was reported to have a recorded dose of 0.145 rem 
gamma for Operation CASTLE.  The report further noted that 
dose reconstruction records indicated that the veteran would 
have received an additional probable dose of 0.128 rem gamma.  
His total dose of 0.273 rem gamma had an upper bound of 0.5 
rem gamma.  The skin dose to the lip was detailed as 3.3 rem.  
The report added that, because of the veteran's unit's 
distance from ground zero during both series, he had 
virtually no potential for exposure to neutron radiation.  
The report included copies of the unit history for the 
Curtiss for both operations.  The history for Operation IVY 
reported that 19 out of 662 crewmembers were issued film 
badges.  Each of the members of the badged group received a 
recorded radiation exposure of zero rem gamma.  The history 
of Operation CASTLE noted that a crew's overall operational 
exposure was based on a selected number of periodically 
badged individuals.  The history went on to say that the 
recorded mean radiation exposure for 617 listed crewmen was 
0.442 rem gamma with a range of exposure from zero to 2.95 
rem gamma.  The report said that these readings were within 
present national occupational radiation exposure standards 
that permitted 5 rem per calendar year.

The RO then requested a review of the veteran's claim by the 
Under Secretary for Benefits (Compensation and Pension (C&P)) 
service in July 2000.  The report from the DTRA and 
additional information was included in the request for 
review.  The C&P service requested a medical opinion from the 
Under Secretary for Health in September 2000.  

An opinion from the chief, public health and environmental 
hazards officer, on behalf of the Under Secretary for Health, 
was provided in September 2000.  The dose estimates from the 
DTRA were noted.  The opinion cited a scientific report to 
the effect that it did not provide screening doses for skin 
cancer and that skin cancer usually had been attributed to 
ionizing radiation at high doses, e.g. several hundred rads.  
The opinion said that excess numbers of basal cell cancers 
also had been reported in skin, which received estimated does 
of 9-12 rads in margins of irradiated areas.  An increased 
risk for basal cell but not squamous cell skin cancers had 
been seen in atomic bomb survivors.  The opinion concluded 
that it was unlikely that the veteran's squamous cell 
carcinoma of the lip could be attributed to exposure to 
ionizing radiation in service.  Citations to several sources 
were included in the opinion as support for the conclusions 
reached.

Associated with the claims folder in August 2001 was a 
statement from Dr. Sessions, dated in May 1998.  The 
statement was included as an attachment to correspondence 
sent by the veteran's representative to Senator Fitzgerald.  
In the letter Dr. Sessions noted that he had been informed of 
the veteran's participation in the several atomic bomb tests 
in the 1950's.  Dr. Sessions said that it was certainly 
reasonable that the veteran's exposure to radiation in the 
1950's, due to atomic experiments, could be causally link to 
his current condition of squamous cell carcinoma and actinic 
cheilitis of the lower lip.  He added that this would be true 
even in the face of the fact that the veteran had been a 
long-time smoker.

Finally, the veteran submitted a medical report from M. S. 
Wallace, M.D., in November 2001.  Dr. Wallace evaluated the 
veteran in September 2001.  He noted the veteran's history of 
cancer of the lower lip dating back to March 1989.  
Dr. Wallace said that a July 2000 biopsy demonstrated 
dysplasia.  Physical examination noted a healed surgical scar 
of the left lower lip with some mild erythema.  There was no 
ulceration or induration.  The impression was that there was 
no evidence of recurrence.  The veteran was to be seen again 
in six months.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  Third, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease or malady was incurred during or 
aggravated by service.

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

The Board notes that amendments to 38 C.F.R. § 1112(c)(2), 
and 38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2) were made during 
the pendency of the veteran's claim.  Specifically, the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-117, § 503, 113 Stat. 1575, effective November 30, 1999, 
amended 38 U.S.C.A. § 1112(c)(2) to include bronchiolo-
alveolar carcinoma as a presumptive disease for a radiation 
exposed veteran.  Further, 38 C.F.R. § 3.311(b)(2) was 
amended to add prostate cancer and any other cancer to the 
list of radiogenic diseases.  See 63 Fed. Reg. 50,993-50,995 
(Sept. 24, 1998).  An amendment of the regulations was 
promulgated to revise 38 C.F.R. § 3.309(d)(2) to include 
bronchiolo-alveolar carcinoma in the regulatory listing of 
presumptive diseases in July 2000.  65 Fed. Reg. 43,699-
43,700 (July 14, 2000).  Finally, 38 C.F.R. § 3.309(d)(2) was 
amended in January 2002, effective as of March 26, 2002, to 
add cancer of the bone, brain, colon, lung and ovary to the 
list of presumptive diseases.  See 67 Fed. Reg. 3612-3616 
(Jan. 25, 2002).  These regulations also included new 
provisions to allow for service connection for a presumptive 
disease where a veteran was present, for the requisite 
period, at the identified Department of Energy nuclear 
weapons-related program facilities or performed duty related 
to certain underground nuclear tests.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

In this case, the change in the law and the regulations, with 
one exception, are not applicable to the veteran's claim and 
do not represent any possible favorable outcome for his 
claim.  The one exception is the amendment to 38 C.F.R. 
§ 3.311(b)(2), which included "any other cancer" in the 
list of radiogenic diseases.  This expanded list encompasses 
the veteran's squamous cell carcinoma and requires that his 
claim be evaluated under the provisions found at 38 C.F.R. 
§ 3.311(b).

Initially, the Board notes that the veteran's cancer is not 
one of the presumptive cancers listed at either 38 U.S.C.A. 
§ 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) and service-
connection is not warranted on that basis.  Further, the 
veteran's cancer was not manifest to a compensable degree 
within one year after service as the evidence shows that it 
was first manifest in approximately 1989.  Therefore there is 
no basis for a grant of service connection on the basis of a 
chronic condition under 38 C.F.R. § 3.309(a).

Under 38 C.F.R. § 3.311(b), if a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, and later developed a 
radiogenic disease, and the disease first became manifest 
within the prescribed period of time under 38 C.F.R. 
§ 3.311(b)(5), then the case will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Section 3.311(b)(5) requires that the 
radiogenic disease, in this instance, must become manifest 5 
years or more after exposure.

The veteran satisfies this criteria as he was a participant 
in atmospheric testing of nuclear weapons, he has a 
radiogenic disease (other cancer), and it was first manifest 
in 1989, more than 5 years after his last exposure in 1954.  
His case was also forwarded to the Under Secretary for 
Benefits for review as required.  38 C.F.R. 
§ 3.311(b)(1)(iii), (c).  An advisory opinion was obtained 
from the Under Secretary for Health.  Accordingly, the 
veteran's claim was afforded the appropriate review as 
established by the cited regulations.

In this case there is evidence of the veteran's participation 
in atmospheric testing and exposure to ionizing radiation as 
documented in the DTRA report and unit histories.  The 
veteran has a radiogenic disease.  There are medical opinions 
that link his actinic cheilitis and squamous cell carcinoma 
of the lip to his exposure to ionizing radiation in service.  
There is also an advisory opinion from the Under Secretary of 
Health that it is unlikely that there is a relationship 
between the veteran's exposure and his claimed conditions.

In weighing the evidence of record the Board notes that Dr. 
Sessions, an otolaryngologist, has treated the veteran and 
evaluated his condition.  Dr. Sessions found that it was 
reasonable to conclude that there was a causal connection 
between the veteran's exposure to ionizing radiation and his 
cancer.  The medical opinion from VAMC Westside, provided by 
the chief of staff and chief of oncology, found that it was 
as likely as not that the veteran's actinic cheilitis and 
squamous cell carcinoma of the lip were due to exposure to 
ionizing radiation.  This opinion considered other sources of 
exposure but concluded that the type of cancer, and its 
recurrence, were strong factors in support of the conclusion 
that there was a direct connection.  The advisory opinion 
from the Under Secretary for Health noted that skin cancer 
was usually attributed to exposure at high doses and that 
basal cell cancers, as opposed to squamous cell cancers, were 
found in atomic bomb survivors.  Although the advisory 
opinion concluded that it was unlikely that the veteran's 
cancer was caused by his exposure to ionizing radiation, the 
opinion did not address the conclusions expressed by Dr. 
Sessions or included in the VA medical opinion.  

The Board finds that the evidence in this case is in relative 
equipoise.  The medical opinions in favor of the veteran are 
persuasive in analyzing his history and the conditions and 
concluding that there is a direct relationship.  The opinions 
include a review by the chief of oncology at the West VAMC.  
The VA advisory opinion is general in nature and based on the 
average results of studies rather than directly addressing 
the veteran's exposure, and diagnosis in reaching a 
conclusion.  While the advisory opinion is helpful in 
reviewing this case, the other evidence of record is equally 
probative and there is no direct contradiction of the 
opinions that support the veteran's claim.  

In light of the Board's analysis, the veteran's claim for 
service connection for actinic cheilitis and squamous cell 
carcinoma of the lip is granted.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  As the Board's decision 
constitutes a complete grant of the benefit sought on appeal, 
there is no further assistance or development required in 
this case.


ORDER

Entitlement to service connection for actinic cheilitis and 
squamous cell carcinoma of the lip is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

